12/21/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Supreme Court Cause No. DA 22-0598                                Case Number: DA 22-0598




TORGER S. OAAS
Attorney for Appellant
618 West Main St., Suite 201
Lewistown, MT 59457
(406) 538-2338
Fax (406) 538-3831
E-mail oaaslaw@midrivers.com



WILLIAM DEE BOYCE
Appellant,
       v.                                                   PROPOSED ORDER
MONTANA DEPARTMENT OF
MOTOR VEHICLES
Appellee.


       Pursuant to M.R. App. Civ. P. 26, Appellant is hereby granted up to and including

January 30, 2023 in which to file his opening brief on appeal.




                                                                               Electronically signed by:
                                                                                  Bowen Greenwood
                                                                              Clerk of the Supreme Court
                                                                                  December 21 2022